Exhibit 10.12 CFS Bancorp, Inc. 2010 Performance-based Cash Incentive Plan The Compensation Committee of the Board of Directors (the “Committee”) approved a Performance-based Cash Incentive Plan (Cash Incentive Plan) for key employees including the Company’s named executive officers (NEOs).The CashIncentivePlan providesan opportunity for key employees to earn a cash bonus for 2010 based on the achievement ofcorporate, business unit, and/or individual performance objectives at threshold, target or maximum levels, as established by the Committee. If the employee achieves the applicable performance objectives, the cash bonus earned is expected to be paid in February 2011.In addition, to receive a bonus, the employee must be employed by CFS Bancorp, Inc. or Citizens Financial Bank, or a successor or assign, on the date the cash bonus is paid.Notwithstanding the foregoing, if the Committee determines, in its sole discretion, that CFS Bancorp, Inc. is not profitable for fiscal year ending December 31, 2010, then no bonus will be paid. The Compensation Committee will have full power and discretion to (a) select the employees who are eligible to receive cash bonuses under the Cash Incentive Plan, (b) determine the amounts of the bonuses to be paid, (c) determine whether the performance objectives have been achieved by any employee, and (d) construe and interpret this Plan.Any payments under this Plan are subject to the Company’s Compensation Clawback Policy. The Cash Incentive Plan may be amended, modified or terminated at any time in the discretion of the Compensation Committee.Neither this Cash Incentive Plan nor a bonus opportunity under this Plan constitutes an agreement, understanding or commitment by CFS Bancorp, Inc. or Citizens Financial Bank for continued employment with respect to any employee.
